 Case 5:19-cv-01546-JGB-SHK Document 144 Filed 05/05/20 Page 1 of 3 Page ID #:2767



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     U.S. Department of Justice
 3   Civil Division
     WILLIAM C. PEACHEY
 4   Director
     Office of Immigration Litigation
 5   District Court Section
     JEFFREY S. ROBINS
 6   Deputy Director
     LINDSAY M. VICK (MA 685569)
 7   ANNA L. DICHTER (NJ 304442019)
     Trial Attorneys
 8   450 5th Street, N.W., Rm 5223
 9
     Washington, D.C. 20530
     Telephone: (202) 532-4023
10   Facsimile: (202) 305-7000
     lindsay.vick@usdoj.gov
11   anna.l.dichter@usdoj.gov
12   Attorneys for Defendants
13
                         UNITED STATES DISTRICT COURT
14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     FAOUR ABDALLAH               )          Case No. 19-CV-01546-JGB(SHKx)
16
     FRAIHAT, et al.,             )
17                                )          NOTICE OF SUPPLEMENTAL
18
     Plaintiffs,                  )          DECLARATION
                                  )
19                 v.             )          Before The Honorable Jesus G.
20                                )          Bernal
     U.S. IMMIGRATION AND         )          Hearing Date: May 5, 2020
21
     CUSTOMS ENFORCEMENT, et al., )          Hearing Time: 2:00 p.m.
22                                )
     Defendants.                  )
23
                                  )
24                                )
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 144 Filed 05/05/20 Page 2 of 3 Page ID #:2768




1                     NOTICE OF SUPPLEMENTAL DECLARATION
           Defendants respectfully submit the following supplemental Declaration of Russell
2
3    Hott, Acting Assistant Director for the Custody Management Division of U.S. Immigration

4    and Customs Enforcement (“ICE”), Enforcement and Removal Operations. Defendants
5    submit this declaration to update the Court as to ICE’s position on Plaintiffs’ requested
6    class notice, if ordered. See ECF No. 136, Pls.’ Ex Parte Application for Order Requiring
7    Issuance of Notice to Class Members of the Preliminary Injunction Order, and to Obtain
8    Information and Documents from Defendants Necessary to Monitor Compliance with that
9    Order. Further, the declaration provides the status of ICE’s compliance with the Court’s
10   preliminary injunction order, ECF No. 132, and support for why the discovery Plaintiffs
11   seek is unnecessary, see ECF No. 136.
12
13
14   DATED: May 5, 2020             Respectfully Submitted,
15
                                    JOSEPH H. HUNT
16                                  Assistant Attorney General
17                                  WILLIAM C. PEACHEY
                                    Director
18
                                    JEFFREY S. ROBINS
19                                  Deputy Director
20                                  ANNA L. DICHTER
                                    Trial Attorney
21
22                                  /s/ Lindsay M. Vick
                                    LINDSAY M. VICK
23                                  Trial Attorney
24                                  United States Department of Justice
                                    Civil Division
25
                                    Office of Immigration Litigation
26                                  District Court Section
27                                  Washington, D.C. 20044
                                    Tel.: (202) 532-4023
28                                  Fax: (202) 305-7000

                                             1
 Case 5:19-cv-01546-JGB-SHK Document 144 Filed 05/05/20 Page 3 of 3 Page ID #:2769




1                               Email: Lindsay.Vick@usdoj.gov

2                               Counsel for Defendants
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
